Citation Nr: 1000687	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).  This case has since been transferred to the 
Roanoke, Virginia VARO.  

By a June 2006 rating decision, the RO continued the 50 
percent disability rating assigned for PTSD.  The Veteran 
perfected a timely appeal of the assignment of the 50 percent 
rating and, during this appeal, the RO increased the rating 
to 70 percent in a March 2008 rating decision, effective 
January 23, 2006, the date that the claim for an increased 
rating was received.  


FINDING OF FACT

The competent and probative evidence demonstrates that the 
Veteran's PTSD is manifested by nightmares; intrusive 
thoughts; flashbacks, reexperiencing; anhedonia; detachment; 
avoidance; sleep disturbance; some panic attacks; anger; 
irritability; impaired impulse control with periods of 
violence; depression; a depressed and congruent to "pretty 
good" mood; affect ranging from full-range, congruent, 
reactive, mildly restricted and dysthymic to euthymic; 
grossly inappropriate behavior; social isolation; thoughts of 
suicide and hurting others with no active suicidal or 
homicidal ideation; reported occasional voices and thoughts 
in his head with no findings of auditory or visual 
hallucinations; some delusions, ideas of reference and 
paranoid thinking; exaggerated startle; hypervigilance; 
anxiety; mildly slow to normal thought processes; mildly 
decreased concentration; judgment ranging from poor and 
impaired to good and intact; insight ranging from poor and 
impaired to good and intact; and hygiene ranging from poor to 
good.  The competent and probative evidence of record 
reflects an improvement in symptoms over time.  GAF scores 
ranged from between 50 to 62.





CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 70 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis. Id. As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the June 2006 rating decision, he was 
provided notice of the VCAA in March 2006.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2008, 
pertaining to the downstream disability rating and effective 
date elements of his claim, with subsequent re-adjudication 
in a March 2008 and May 2008 Supplemental Statements of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.  The Veteran was 
also informed of the rating criteria for mental disorders 
that were used to evaluate his PTSD in an April 2008 letter.  

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim.  The Veteran reported his PTSD 
symptomatology to VA examiners and psychiatrists and has 
reported, through his representative, that his symptoms more 
nearly approximate the 100 percent rating based upon the 
assigned GAF scores of record and the December 2007 VA 
examiner's findings.  Based on this evidence, the Board is 
satisfied that the Veteran had actual knowledge of what was 
necessary to substantiate his increased rating claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes records 
from the Social Security Administration (SSA), private 
medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's current PTSD is rated under Diagnostic Code 
94ll and is evaluated pursuant to the General Rating Formula 
for Psychoneurotic Disorders which provides for the following 
ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

Veteran has maintained that his service-connected PTSD 
warrants a disability rating in excess of the 70 percent 
currently assigned.  In a March 2006 statement, the Veteran 
reported that his PTSD had worsened.  He stated that in 
August 2004, he had gotten into an altercation with another 
person on the street while he was riding his bicycle and 
hearing voices in his head which resulted in injuries to his 
arm for which he was hospitalized.  The Veteran also reported 
that he struggled with his job and ultimately retired because 
he heard voices telling him that customers were plotting 
something, thereby causing him to initiate an altercation 
with them.  Finally, he stated that he had entertained 
thoughts of suicide, however, he began seeing VA psychiatrist 
in November 2004 and was enrolled in a PTSD class which he 
found helpful.  

In a March 2006 statement, the Veteran's spouse reported that 
she had never seen his behavior become so irate and he 
experienced depression, periods of violence, a lack of caring 
for himself, unbearable hygiene, sleep disturbance, waking up 
fighting and, on several occasions, he has woken up and 
attacked her.  His spouse also stated that since he has been 
in a PTSD class, she noticed a little change.  

VA outpatient treatment reports from September 2005 to April 
2006 reflect that the Veteran's PTSD was productive of 
symptoms including: reexperiencing; nightmares; avoidance; 
exaggerated startle; detachment; sleep disturbance; suicidal 
thoughts with no attempts or active suicidal ideation; 
thoughts of harming others with no attempts; no active 
homicidal ideation; no auditory or visual hallucinations; no 
manic symptoms; no active psychosis; a depressed to congruent 
mood; an affect characterized as full range, congruent, 
reactive and euthymic affect; helplessness and hopelessness; 
poor energy; anhedonia; anxiety; occasionally hearing voices 
with thought insertion that something is going to happen; 
social isolation with agoraphobia; hypervigilence; and 
feelings of guilt.  

VA mental status evaluations during this period, from 
September 2005 to April 2006, revealed that the Veteran was 
cooperative, clean, well groomed, dressed properly, engaged 
and approachable.  He was fully alert and oriented times 
three and exhibited logical speech which was found to be 
coherent, comprehensive, organized, adequate and normal.  The 
Veteran's thought content was linear, logical, goal oriented 
and both thought content and perception were reality based 
and sound.  He also exhibited: grossly intact cognition 
within normal limits; fair to good insight that was intact; 
good and intact judgment; no motivation; no motor 
abnormality; fair to good eye contact; good memory; and no 
problems with activities of daily living.  Also during this 
period, the Veteran reported that he was threatened with 
being fired from his last job due to altercations with others 
which had caused him to retire in August 2005.  He also 
reported that his PTSD symptoms interfered with his job, 
including daytime fatigue, nightmares, altercations and 
impulsivity.  GAF scores during this period ranged from 52 to 
62.  In a November 2005 VA outpatient treatment report, the 
Veteran was diagnosed with mild PTSD.  In February 2006, the 
Veteran was placed into a nine month PTSD coping skills 
group.  During this period, the Veteran was prescribed 
medication for his PTSD symptoms.  

In a March 2006 VA examination, the Veteran reported that his 
PTSD symptoms included:  flashbacks; nightmares; emotional 
detachment; depression; feelings of nothingness and 
worthlessness; reports of past suicidal ideation; easily 
startled; hypervigilence; avoidance of crowds; irritability; 
easily agitated; confrontational; panic attacks; and waking 
up with physical aggression (unintentionally directed at wife 
at times).  The Veteran reported that he had been married for 
one year and had three children from three different women.  
He had one close friend but did very little socializing and 
lost interest in activities that he used to enjoy.  He 
reportedly initially received psychiatric care in November 
2005 at the VA and was on medication, Seroquel and 
Wellbutrin, for PTSD.  A mental status evaluation revealed 
that the Veteran was alert, calm, mildly distracted, and 
mildly distractible.  He demonstrated coherent speech within 
normal range, a constricted range of affect, a mildly 
depressed mood, well directed and well organized thought 
processes, a grossly intact long and short term memory and 
fair insight and judgment.  No findings of suicidal ideation, 
homicidal ideation or psychotic features were noted.  The 
examiner assigned a GAF score of 60 and concluded that the 
Veteran had severe social and occupational dysfunction, 
secondary to his PTSD.  

VA outpatient treatment reports from April 2006 to October 
2007 reflect that the Veteran was involved in a nine month 
PTSD group psychotherapy program.  PTSD symptoms during this 
period included no findings of suicidal ideation, homicidal 
ideation, auditory hallucinations, visual hallucinations or 
tactile hallucinations.  Findings of an occasional depressed 
mood, anxiety, and mild depression were noted.  An October 
2007 mental status evaluation revealed that the Veteran was 
groomed, well dressed and appropriately dressed.  He 
exhibited normal speech, a "pretty good" mood, a congruent 
affect and linear thought processes.  The Veteran had been on 
medication during this period.  Also during this period, GAF 
scores ranged from 54 to 58. 

In a February 2007 private psychology evaluation, the Veteran 
reported that he was living with his wife of three years and 
had two children who were the progeny of casual 
relationships.  He reported that he had difficulties with his 
wife due to suspicion, he believed that others always want to 
hurt him and he believed that other people, including his 
wife, "seem to be evil."  A 10 month PTSD class at the VA 
hospital was noted to help eliminate some recurring images 
and dreams.  The Veteran's PTSD symptoms included:  
reexperiencing in remission; recollection of past images; 
traumatic dreams; reaction cues to environmental triggers of 
trauma; avoidance of triggers; people and crowds; some loss 
of memory for specific traumatic events; a lack of interest 
in doing things; feelings of separation from others; sleep 
disturbance; anger outbursts; no startle response except for 
gunshots; no hypervigilence; and a fairly good concentration 
level.  He reported that he heard voices urging him to hurt 
himself and others in the past.  He also reported that he was 
hospitalized because he became afraid and felt empty and that 
nothing meant anything, although no date of this 
hospitalization was provided.  The Veteran worked from 1979 
to 2005 at the Washington Metro Transit Authority, wherein he 
was threatened to be fired because he had become 
confrontational with the public, co-workers and supervisors.  
He reportedly had not worked since 2005 due to depression. 

With respect to his activities of daily living, the Veteran 
did not do any cooking, cleaning, laundry, dishes, yard work 
or grocery shopping and his wife handled the money, did all 
the housework and worked to support the family.  His wife 
also reminded him to attend to his personal hygiene.  A 
mental status evaluation revealed that the Veteran was fairly 
neat, clean and cooperative with a fairly decent attitude.  
He lacked motivation, had a slow pace and had fair eye 
contact.  The Veteran had only one friend.  He exhibited a 
spontaneous manner and reported weak motor function.  The 
Veteran's speech was clear, coherent and articulate.  He had 
angry outbursts once every three weeks, particularly around 
people.  His thinking was fairly well organized.  No suicidal 
ideation or death wishes were present.  He reported that he 
was preoccupied with checking locked doors before he left 
home.  The Veteran had delusions, ideas of reference, 
paranoia and hallucinations.  The private psychologist noted 
that all symptoms had abated over time.  With respect to 
memory and orientation testing, the Veteran displayed some 
difficulty, however, the psychologist sensed that the Veteran 
may have been deliberately feigning these difficulties and 
that he could have done better on the mental status items.  
He demonstrated fair common sense and fair to poor judgment 
and insight.  His impulse control was variable to poor, 
however it improved with medication.  Intelligence appeared 
in the low average range and educational level seemed low.  

The private psychologist concluded that the Veteran's 
condition of schizophrenia and PTSD appeared fairly chronic 
and static for the near future, although she expected PTSD to 
abate over time.  She also noted a mild indication of some 
exaggeration of the Veteran's symptoms and that the Veteran 
was capable of handling funds on a simple cash basis.  She 
found that the Veteran was capable of doing simple repetitive 
tasks consistently well and could transport himself to a 
worksite although he might need additional supervision.  The 
private psychologist also noted that the Veteran would have 
difficulties with taking supervision or working with the 
public or co-workers and she believed that his schizophrenia 
was exacerbated by being around groups of people.  A GAF 
score of 52 was assigned.  

In a March 2007 SSA Mental Residual Functional Capacity 
Assessment, the Veteran alleged disability due to his mental 
condition which included depression, paranoia, irrationality 
and suspicion.  The private examiner found that the medical 
evidence established a medically determinable impairment of 
schizophrenia, paranoid type.  This examiner also diagnosed 
the Veteran with schizophrenia, paranoid type, and PTSD in 
remission.  The Veteran was found incapable of understanding 
and remembering complex or detailed instructions which would 
not significantly restrict his ability to function in a work 
setting and would require special supervision.  The private 
examiner noted that the Veteran had difficulty working with 
or near other employees without being distracted and that 
stress exacerbated his symptoms.  The Veteran experienced 
social anxiety and discomfort around strangers.  He was 
unable to adapt to a work setting. Mental status examination 
showed some paranoid thinking, with delusions and ideas of 
reference, anger outbursts, poor judgment and insight and 
some memory problems.  He was found able to manage small 
amounts of money.  The Veteran's activities of daily living 
showed poor hygiene and limited household chores.  The 
private examiner found, based upon a review of the February 
2007 private psychology evaluation that the restrictions 
resulting from impairment were such that the Veteran would be 
unable to meet the basic mental demands of competitive work 
on a sustained basis.  

In a December 2007 VA examination, the Veteran's reported 
PTSD symptoms consisted of:  increased irritability; 
increased sleep disturbance; guilt about surviving Vietnam; 
nightmares; decreased/loss of interest in any leisurely 
activities; avoidance of groups of people and visitors; 
decreased motivation and energy; intense distress at exposure 
to triggers of Vietnam; mistrust; recurrent distressing 
dreams; anxiety; anger; and hypervigilence to loud noises.  
The Veteran was on medication, Seroquel and Wellbutrin, for 
PTSD symptoms and reported attending PTSD group therapy for 
nine months in 2005 and 2006.  The Veteran reported past 
difficulty in dealing with the public and their complaints 
while he was working.  The examiner noted that the Veteran 
appeared to be a reliable historian.  

A mental status examination revealed:  normal orientation; 
dysthymic and mildly restricted affect; normal communication; 
mildly slowed thought process from time to time; normal 
speech; mildly decreased concentration; no panic attacks 
reported; no history of paranoid delusions; no history of 
auditory or visual hallucinations; no history of obsessional 
rituals; some symptoms of suspiciousness; thought process 
within normal limits; judgment within normal limits with some 
impairment when the Veteran gets excited or upset; normal 
abstract thinking and memory; and no current or past suicidal 
or homicidal ideation.  The examiner concluded that the 
Veteran was mentally capable of managing his money, had no 
difficulty performing activities of daily living, was unable 
to establish and maintain effective work relationships and 
had difficulty establishing and maintaining social 
relationships.  The examiner also found that the Veteran was 
capable of understanding complex commands and did not posses 
any threat of danger to himself or to others.  A GAF score of 
50 was assigned.  

A January 2008 VA outpatient treatment report reflects that 
the Veteran's PTSD symptoms included sleep and anxiety, 
although both were noted as improving.  The Veteran denied 
any suicidal ideation, homicidal ideation, auditory 
hallucinations, visual hallucinations or tactile 
hallucinations.  A mental status examination revealed that he 
was groomed, well dressed and dressed appropriately.  He 
demonstrated normal speech, a "pretty good" mood, a 
congruent affect to mood and linear and goal directed thought 
processes.  

After a careful review of the record, the Board finds that 
the Veteran's PTSD does not warrant a disability rating in 
excess of 70 percent at any time since the date of his claim 
for an increased rating on January 23, 2006.  The record is 
absent of PTSD symptoms consisting of total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name so as to warrant a 100 percent disability rating.  

In this regard, the Board notes that the Veteran's PTSD 
symptoms included:  nightmares; intrusive thoughts; 
flashbacks, reexperiencing; anhedonia; detachment; avoidance; 
sleep disturbance; some panic attacks; anger; irritability; 
impaired impulse control with periods of violence; 
depression; a depressed and congruent to "pretty good" 
mood; affect ranging from full-range, congruent, reactive, 
mildly restricted and dysthymic to euthymic; grossly 
inappropriate behavior; social isolation; thoughts of suicide 
and hurting others with no active suicidal or homicidal 
ideation; reported occasional voices and thoughts in his head 
with no findings of auditory or visual hallucinations; some 
delusions, ideas of reference and paranoid thinking; 
exaggerated startle; hypervigilence; anxiety; mildly slow to 
normal thought processes; mildly decreased concentration; 
judgment ranging from poor and impaired to good and intact; 
insight ranging from poor and impaired to good and intact; 
and hygiene ranging from poor to good.  The competent and 
probative medical evidence of record demonstrates that these 
symptoms appeared to be improving over time.  Of 
significance, the February 2007 private psychologist found 
that the Veteran's symptoms had abated over time and expected 
PTSD to abate over time.  In addition, the March 2007 private 
examiner diagnosed the Veteran with PTSD, in remission.  Also 
relevant are the VA outpatient treatment records in which the 
Veteran's symptoms from September 2005 reflect thoughts of 
suicide and hurting others with depression and hearing voices 
and in January 2008, the Veteran's PTSD symptoms reflect an 
improvement in sleep, a decrease in anxiety, a reportedly 
"pretty good" mood with congruent affect, no suicidal or 
homicidal ideation and no auditory, visual or tactile 
hallucinations.  

Even considering the Veteran's spouse's reported symptoms of 
grossly inappropriate behavior from waking up at night 
fighting and waking up at night and attacking his spouse on 
occasion, the Veteran's spouse reported that she had noticed 
a little change since he had been in PTSD class.  Also while 
the Veteran reported thoughts of suicide and hurting others 
and suspiciousness, his symptoms were not reflective of 
findings of being a persistent danger of hurting himself or 
others or persistent delusions or hallucinations as required 
by the 100 percent rating criteria.  With respect to this 
grossly inappropriate behavior reported by the Veteran's 
spouse, this finding alone is not sufficient to grant a 
higher disability rating without the accompanying symptoms 
required for a 100 percent disability rating.  In addition, 
the February 2007 and March 2007 private evaluations describe 
that the Veteran's symptoms were noted to be in remission and 
had abated over time, which is also demonstrated by the 
reported improvement of treatment in the VA outpatient 
treatment records, as described above.  

While the private and VA examiners findings did note 
difficulties with occupational relationships and the unable 
to meet the basic mental demands of competitive work on a 
sustained basis, the competent medical evidence of record did 
not reflect total occupational and social impairment.  The 
Board notes that the February 2007 private psychologist found 
that the Veteran was capable of handling funds on a simple 
cash basis, was capable of doing simple repetitive tasks 
consistently well and could transport himself to a worksite, 
although he might need additional supervision.  In addition, 
the December 2007 VA examiner found that the Veteran was 
capable of managing his money, understanding complex 
commands, had no difficulty performing activities of daily 
living and did not posses any threat of danger to himself or 
to others.  

The Board finds that the Veteran's overall PTSD symptoms are 
appropriately and adequately provided for by the 70 percent 
rating criteria assigned which provides for symptoms 
including:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  

In addition, the Veteran's GAF scores ranged from 50 to 62, 
thereby indicating moderate to serious symptoms.  As noted 
above, evaluations are not assigned based solely upon GAF 
scores, and the symptomatology described in the record fails 
to more nearly approximate the criteria for a 100 percent 
rating at any point during the course of the appeal.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 70 percent at any time 
since the date of claim on January 23, 2006.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 70 percent 
disabling since that date, so his rating cannot be "staged" 
because the 70 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 70 
percent for PTSD is not warranted at any time since the date 
of claim on January 23, 2006.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
PTSD.  While the Veteran reported a hospitalization 
subsequent to a manifestation of his PTSD symptoms in August 
2004, this hospitalization was due to his broken left arm and 
was not a psychiatric hospitalization.  Moreover, while the 
Veteran reported his PTSD interfered with his employment in 
several VA outpatient treatment reports, due to his 
altercations with the public, co-workers and supervisors, the 
medical evidence of record does not reflect that these 
symptoms which manifested on the job are attributed solely to 
his PTSD.  In addition, the February 2007 private 
psychologist believed that the Veteran's schizophrenia was 
exacerbated by being around groups of people.  As a result, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 70 percent for PTSD is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


